DETAILED ACTION
Claims 1-14 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haapsari et al. (US PGPUB No. 2009/0165145 A1) in view of Karlson et al. (US PGPUB No. 2009/0282473 A1).

As per claim 1, Haapsari teaches a method, comprising: storing a personal profile on a device, the personal profile comprising applications, device settings, and stored data ([0007], storing one or more user profile on a device which includes applications/data and other restriction settings) see ([0020], profile includes home profile); storing an entity profile on the device different from the personal profile, the entity profile comprising applications, data, and device settings different from the applications, data, and device settings of the personal profile ([0007], each profile has its own applications/data and other restriction settings) see ([0020], profile includes work profile); determining a current operating mode corresponding to one of a personal mode corresponding to the personal profile, an entity mode corresponding to the entity profile ([0020], switching the modes to switch the profiles including home or work profiles); and enforcing scopes of application authorization for applications running on the device based on the current operating mode (Abstract, allowing access to only applications and data in a current profile).
While Haapsari discloses user configurable profiles with varying access levels to applications and data (which arguably includes a full access mode, i.e. a unity mode), Haapsari does not explicitly describe a unity mode and the scopes of application authorization including a scope that allows applications of the personal profile and applications of the entity profile to conduct user interface activities on the device in the unity mode. Karlson teaches a unity mode ([0010], full access mode described with the addition of profile access see also ([0011] and [0027], hierarchal access based on lower level profiles) and the scopes of application authorization including a scope that allows applications of the personal profile and applications of the entity profile to conduct user interface activities on the device in the unity mode see id.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Haapari with the teachings of Karlson, a unity mode and the scopes of application authorization including a scope that allows applications of the personal profile and applications of the entity profile to conduct user interface activities on the device in the unity mode, to configure the device described in Haapsari with full access to residing applications and data.

As per claim 2, Haapsari and Karlson teaches the method of claim 1, wherein the device comprises a network interface (Haapsari; [0038], network connectivity settings means interfacing with a network), and further comprising enforcing network security policies defined in the entity profile if operating in either the unity mode or the entity mode (Haapsari; [0042], security features are enforced even outside the respective profile) combined with (Karlson; [0010]-[0011] and [0027], such as the unity mode taught by Karlson) to extend security features to all configured profiles.

As per claim 4, the combination of Haapsari and Karlson teaches the method of claim 1, wherein the device comprises a network interface, and the scope of authorization for operating in the personal mode comprises restricting access to entity servers (Haapsari; [0042], while in the home profile, the authorized scope of the device operation is restricted to work place access points, i.e. work place servers).

As per claim 5, the combination of Haapsari and Karlson teaches the method of claim 1, further comprising periodically verifying access authorization for entity profile applications and data by presenting a user credential from the device over a network interface to an entity server, and upon failing to verify authorization, restricting such access authorization (Haapsari; [0043], access to other another profile such as the work profile requires entry of personal ID number and is allowed on a time basis).

As per claim 6, the combination of Haapsari and Karlson teaches the method of claim 1, wherein the scopes of authorization comprise enforcing data security policies for entity data on the device regardless of operating mode (Haapsari; [0042], security features are enforced even outside the respective profile).

As per claim 7, the combination of Haapsari and Karlson teaches the method of claim 1, wherein enforcing scopes of application authorization for applications running on the device based on the current operating mode comprises: restricting access to entity profile data while the device operates in the personal mode (Haapsari; Abstract, allowing access to only the active profile like the home profile see [0020]); restricting user-perceptible activities of personal profile applications and permitting non-user-perceptible activities of personal profile applications while the device operates in the entity mode (Haapsari; [0036], restricting user-perceived activities of home profile applications such as visual properties, browser links, etc., while allowing the underlying non-perceived activities of the applications to run and be used while in work profile); and restricting user-perceptible activities of entity profile applications and permitting non-user-perceptible activities of entity profile applications while the device operates in the personal mode (Haapsari; [0036], restricting user-perceived activities and allowing underlying application functions is true in the home profile too).

As per claim 8, the combination of Haapsari and Karlson teaches the method of claim 7, wherein a given application is associated with both the personal profile and the entity profile, and permitted user-perceptible activities of the given application are determined based on the data associated with the profile or profiles for a current operating mode of the device (Haapsari; [0036], with applications that are associated with both profiles, permitted user-perceived activities are based on the associated data with the particular profile).

As per claim 9, the combination of Haapsari and Karlson teaches the method of claim 7, wherein permitting user-perceptible activities includes generating a notification corresponding to a trigger associated with a respective application (Haapsari; [0036], corresponding notifications for respective applications are changed based on profile see also [0035]) see also (Haapsari; [0031], prompting user when profiles and associated applications are switched – which includes switching user-perceived activities).

As per claim 10, the combination of Haapsari and Karlson teaches the method of claim 7, wherein: the personal profile data and the entity profile data includes a respective set of contacts (Haapsari; [0023], phone contacts for work and similarly home profiles), and restricting user-perceptible activities includes providing notification of communication initiation requests: only from a set of contacts of the personal profile data while the device operates in the personal mode (Haapsari; [0024], separating data set from work-related and non-work related contacts and only including the appropriate data in the respective profile), only from a set of contacts of the entity profile data while the device operates in the entity mode (Haapsari; [0024], separating data set from work-related and non-work related contacts and only including the appropriate data in the respective profile), and from the set of contacts of the personal profile data and the set of contacts of the entity profile data while the device operates in the unity mode (Haapsari; [0024], separating data set from work-related and non-work related contacts and only including the appropriate data in the respective profile) combined with (Karlson; [0010], [0011] and [0027], full access mode) such a combination would simply be adding a profile to the device taught by Haapsari with full access.

As per claim 11, the combination of Haapsari and Karlson teaches the method of claim 7, wherein restricting user-perceptible activities includes restricting generation of a notification in response to detecting a given trigger associated with a respective restricted application, while permitting processing of the given trigger by the respective restricted application (Haapsari; [0036], visibility of application event notifiers are switched based on profile like calendar events).

As per claim 12, the combination of Haapsari and Karlson teaches the method of claim 11, wherein: the given trigger includes receiving an incoming communication request (Haapsari; [0035], notifications pertaining to text, phone and emails); and permitting processing of the given trigger by the respective restricted application includes processing the incoming communication request to determine a source of the incoming communication request without regard to a current operating mode of the device (Haapsari; [0036], allowing processing of emails and phone calls while the visibility of this information is toggled based on profile see also [0035]).

As per claim 13, the substance of the claimed invention is identical or substantially similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

As per claim 14, the substance of the claimed invention is identical or substantially similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haapsari and Karlson in further view of Sundarrajan et al. (US PGPUB No. 2006/0253605 A1).

A per claim 3, the combination of Haapsari and Karlson teaches the method of claim 2. 
The combination of Haapsari and Karlson does not explicitly teach wherein the network security policies include requiring encryption usage to access an entity server.  Sundarrajan teaches wherein the network security policies include requiring encryption usage to access an entity server ([0092], encryption engine used to implement security policies necessary to access server see [0091]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Haapsari and Karlson with the teachings of Sundarrajan, wherein the network security policies include requiring encryption usage to access an entity server, to maintain security objectives of the respective profiles on a device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bouzid et al. (US-9338249-B2), Song et al. (US-20160057247-A1), Jagad et al. (US-20150244743-A1), Chang et al. (US-20140188873-A1), Wasilewski (US-20120324550-A1), Einloth et al. (US-20080051075-A1), Emerson (WO-03021387-A2), Elliot (WO-2004002124-A1), Issa et al. (CN-101631311-A), Cardozo et al. (GB-2508016-A), Carstens ("Use of context awareness to modify the mobile phone behavior/profile, IPCOM000033395D, January 25, 2005), Hakkila et al. ("Collaboration in Context-Aware Mobile Phone Applications," Proceedings of the 38th Annual Hawaii International Conference on System Sciences, 2005, pp. 33a-33a, doi: 10.1109/HICSS.2005.145) and Krishnamurthy et al. ("Context-Based Adaptation of Mobile Phones Ussing Near-Field Communication," 2006 Third Annual International Conference on Mobile and Ubiquitous Systems: Networking & Services, 2006, pp. 1-10, doi: 10.1109/MOBIQ.2006.340390).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179. The examiner can normally be reached Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        September 29, 2022